NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        OCT 2 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MARIA LICIDIA GUEVARA-SORTO,                    No.    14-73373

                Petitioner,                     Agency No. A092-168-577

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted September 26, 2017**

Before:      SILVERMAN, TALLMAN, and N. R. SMITH, Circuit Judges.

      Maria Licidia Guevara-Sorto, a native and citizen of El Salvador, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing her

appeal from an immigration judge’s decision denying her application for

withholding of removal and relief under the Convention Against Torture (“CAT”).



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We review de novo questions of law,

Cerezo v. Mukasey, 512 F.3d 1163, 1166 (9th Cir. 2008), except to the extent that

deference is owed to the BIA’s determination of the governing statutes and

regulations, Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004). We review

for substantial evidence the agency’s factual findings. Silaya v. Mukasey, 524 F.3d

1066, 1070 (9th Cir. 2008). We deny the petition for review.

      Guevara-Sorto was threatened and extorted by gang members in El

Salvador, and fears future extortion or harm if returned. Substantial evidence

supports the BIA’s finding that Guevara-Sorto failed to establish she has been or

will be targeted on account of a particular social group. See Reyes v. Lynch, 842

F.3d 1125, 1131 (9th Cir. 2016) (to demonstrate membership in a particular group,

“[t]he applicant must ‘establish that the group is (1) composed of members who

share a common immutable characteristic, (2) defined with particularity, and (3)

socially distinct within the society in question.’”) (citation and internal quotation

marks omitted); see also Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (an

applicant’s “desire to be free from harassment by criminals motivated by theft or

random violence by gang members bears no nexus to a protected ground”). Thus,

Guevara-Sorto’s withholding of removal claim fails.

      Finally, substantial evidence also supports the agency’s denial of Guevara-

Sorto’s CAT claim because she failed to establish it is more likely than not that she


                                           2                                    14-73373
would be tortured by the government of El Salvador, or with its consent or

acquiescence. See Silaya, 524 F.3d at 1073.

      PETITION FOR REVIEW DENIED.




                                        3                                    14-73373